TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00388-CR


                                Craig Lamont Jones, Appellant

                                                v.

                                 The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            NO. 79754, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Craig Lamont Jones seeks to appeal a judgment of conviction for injury

to a child. See Tex. Penal Code § 22.04(f). The trial court has certified that (1) this is a plea-

bargain case and Jones has no right of appeal, and (2) Jones has waived the right of appeal.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: August 21, 2020

Do Not Publish